




ECHELON CORPORATION
EXECUTIVE CHANGE IN CONTROL AND SEVERANCE AGREEMENT
This Executive Change in Control and Severance Agreement (the “Agreement”) is
made and entered into by and between [________] (“Executive”) and Echelon
Corporation, a Delaware corporation (the “Company”), effective as of the last
date signed below (the “Effective Date”).
RECITALS
1.It is expected that the Company from time to time will consider the
possibility of a Change in Control (as defined herein). The Board of Directors
of the Company (the “Board”) recognizes that such consideration can be a
distraction to Executive and can cause Executive to consider alternative
employment opportunities.
2.The Board believes that it is in the best interests of the Company and its
shareholders to provide Executive with an incentive to continue his employment
and to maximize the value of the Company upon a Change in Control for the
benefit of its shareholders.
3.In order to provide Executive with enhanced financial security and sufficient
encouragement to remain with the Company notwithstanding the possibility of a
Change in Control, the Compensation Committee of the Board believes that it is
imperative to provide Executive with certain severance benefits upon Executive's
termination of employment following a Change in Control.
4.     The Compensation Committee of the Board also believes that it is
appropriate to provide severance protection for certain terminations of
employment outside of a Change in Control.
5.Certain capitalized terms used in the Agreement are defined in Section 6
below.
AGREEMENT
In consideration of the mutual covenants herein contained and the continued
employment of Executive by the Company, the parties agree as follows:
1.    Term of Agreement. This Agreement will commence on the Effective Date and
will remain in effect for four years following the Effective Date; provided,
however that the term of this Agreement shall automatically be extended for
successive two year periods following the four-year anniversary of the Effective
Date unless either party notifies the other in writing or by e-mail that the
term shall not be extended, with such notice provided at least twelve months
prior to the fourth anniversary of the Effective Date with respect to the
initial term, or with respect to automatic two-year extensions, at least twelve
months prior to the lapse of such extension. Moreover, this Agreement shall
survive the lapse of the term of this Agreement and shall be binding on both
parties with respect to any termination of Executive's employment triggering
severance benefits hereunder that occurs prior to the lapsing of the term of
this Agreement, in which case this Agreement shall terminate upon the date that
all obligations of the parties hereto under this Agreement have been satisfied.


2.     At-Will Employment. The Company and Executive acknowledge that
Executive's employment is and will continue to be at-will, as defined under
applicable law. As an at-will employee, either the Company or the Executive may
terminate the employment relationship at any time, with or without Cause. Upon
any termination of employment, the Company will pay Executive all accrued but
unpaid vacation, expense reimbursements, wages and other benefits due to
Executive under any Company-provided plans, policies and arrangements (“Accrued
Compensation”).


3.     Severance Benefits.


(a)Involuntary Termination Not in Connection with a Change in Control Merger. If
Executive's employment with the Company terminates pursuant to an Involuntary
Termination and such termination occurs outside of the Change in Control Period,
then subject to Sections 4 and 5, Executive will receive the following:
(i)Severance Payment. Executive will receive continued payments of Executive's
annual base salary as in effect immediately prior to Executive's termination
date for nine (9) months following Executive's termination date.
(ii)Payment in Lieu of Benefits. In lieu of continued employee benefits (other
than as statutorily required, such as COBRA continuation coverage as required by
law), the Company provide to Executive a taxable monthly payment (less
applicable withholdings), payable on the last day of a given month (except as
provided by the following sentence), in an amount equal to twice the monthly
COBRA premium that Executive would be required to pay to continue Executive's
group health, dental and vision coverage,




--------------------------------------------------------------------------------




for Executive and Executive's spouse and covered dependents, if covered, in
effect on the termination of employment date (which amount will be based on the
premium for the first month of COBRA coverage), which payments will be made
regardless of whether COBRA continuation coverage is elected and will commence
on the month following Executive's termination of employment and will end on the
date the Company has paid an amount equal to nine (9) months. For the avoidance
of doubt, any taxable payments in lieu of COBRA reimbursements may be used for
any purpose, including, but not limited to, continuation coverage under COBRA,
and will be subject to all applicable tax withholdings.


(b)CIC Involuntary Termination in Connection with a Change in Control Merger. If
Executive's employment with the Company terminates pursuant to a CIC Involuntary
Termination and such termination occurs during the Change in Control Period,
then subject to Sections 4 and 5, Executive will receive the following:
(i)Severance Payment. Executive will receive a lump-sum payment equal to twelve
(12) months of Executive's annual base salary as in effect immediately prior to
Executive's termination date or, if greater, at the highest level in effect
during the one year period immediately prior to the Change in Control, less
applicable withholdings.
(ii)Payment in Lieu of Benefits. In lieu of continued employee benefits (other
than as statutorily required, such as COBRA continuation coverage as required by
law), the Company provide to Executive a taxable lump-sum payment (less
applicable withholdings) in an amount equal to the product of (A) twelve (12)
multiplied by (B) twice the monthly COBRA premium that Executive would be
required to pay to continue Executive's group health, dental and vision
coverage, for Executive and Executive's spouse and covered dependents, if
covered, in effect on the termination of employment date (which amount will be
based on the premium for the first month of COBRA coverage), which payments will
be made regardless of whether COBRA continuation coverage is elected. For the
avoidance of doubt, any taxable payments in lieu of COBRA reimbursements may be
used for any purpose, including, but not limited to, continuation coverage under
COBRA, and will be subject to all applicable tax withholdings.


(c)Exclusive Remedy. In the event of a termination of Executive's employment,
the provisions of Section 3 are intended to be and are exclusive and in lieu of
and supersede any other rights or remedies to which Executive or the Company
otherwise may be entitled, whether at law, tort or contract, in equity, or under
this Agreement (other than the payment of accrued but unpaid wages, as required
by law, and any unreimbursed reimbursable expenses); provided, however, that
Executive may be entitled to vesting acceleration on certain terminations
following a Change in Control as set forth in Executive's equity compensation
agreements with the Company (the “Equity Compensation Agreements”). Executive
will be entitled to no benefits, compensation or other payments or rights upon a
termination of employment other than those benefits expressly set forth in
Section 3 of this Agreement and in the Equity Compensation Agreements; and this
Agreement supersedes in its entirety any prior agreements by and between the
Company and Executive with respect to severance payments to be made other than
the Equity Compensation Agreements.


4.     Conditions to Receipt of Severance


(a)    Release of Claims Agreement. Receipt of the severance payments specified
herein shall be contingent on Executive's execution of a full release of all
claims against the Company in substantially the form attached to this Agreement
as Exhibit A (the “Release”), and the lapse of any statutory period for
revocation. Any severance payment to which Executive otherwise would have been
entitled during such fifty-two (52) day period shall be paid by the Company in
cash and in full arrears on the fifty-third (53d) day following Executive's
employment termination date or such later date as is required to avoid the
imposition of additional taxes under Code Section 409A (“Section 409A”), and the
Release shall become fully effective upon such payment.


(b)     Confidential Information and Invention Assignment Agreements.
Executive's receipt of any payments or benefits under Section 3 (other than any
Accrued Compensation) will be subject to Executive continuing to comply with the
terms of the any confidential information and invention assignment agreement
executed by Executive in favor of the Company and the provisions of this
Agreement.


(c)     Section 409A.
(i)Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section
409A (together, the “Deferred Payments”) will be paid or otherwise provided
until Executive has a “separation from service” within the meaning of Section
409A. Similarly, no severance payable to Executive, if any, pursuant to this
Agreement that otherwise would be exempt from Section 409A pursuant to Treasury




--------------------------------------------------------------------------------




Regulation Section 1.409A‑1(b)(9) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.
(ii)It is intended that none of the severance payments under this Agreement will
constitute Deferred Payments but rather will be exempt from Section 409A as a
payment that would fall within the “short-term deferral period” as described in
Section 4(c)(iv) below or resulting from an involuntary separation from service
as described in Section 4(c)(v) below. In no event will Executive have
discretion to determine the taxable year of payment of any Deferred Payment. Any
severance payments under this Agreement that would be considered Deferred
Payments will be paid on, or in the case of installments, will commence on the
Release Deadline Date, or if later, such time as required by Section 4(c)(iii).
Except as required by Section 4(c)(iii), any payments that would have been made
to Executive during the sixty (60) day period immediately following Executive's
separation from service but for the preceding sentence will be paid to Executive
on the Release Deadline Date and any remaining payments will be made as provided
in this Agreement.
(iii)Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive's separation from service (other than due to death), then the Deferred
Payments, if any, that are payable within the first six (6) months following
Executive's separation from service, will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of Executive's separation from service. All subsequent Deferred
Payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, in the event of Executive's death following Executive's separation
from service, but before the six (6) month anniversary of the separation from
service, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Executive's death and all other Deferred Payments will be payable in accordance
with the payment schedule applicable to each payment or benefit. Each payment
and benefit payable under this Agreement is intended to constitute a separate
payment under Section 1.409A-2(b)(2) of the Treasury Regulations.
(iv)Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of clause
(i) above.
(v)Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Payments for purposes
of clause (i) above.
(vi)The foregoing provisions are intended to comply with or be exempt from the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply or be
exempt. The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition before actual payment to Executive under Section 409A.
In no event will the Company reimburse Executive for any taxes that may be
imposed on Executive as result of Section 409A.


5.    Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive, including
accelerated vesting of any equity compensation (“Payment”) would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Code, and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment shall be reduced to the
Reduced Amount. The “Reduced Amount” shall be either (x) the largest portion of
the Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in Executive's receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits constituting “parachute payments” is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order: (A) cash payments shall be reduced first and in reverse chronological
order such that the cash payment owed on the latest date following the
occurrence of the event triggering such excise tax will be the first cash
payment to be reduced; (B) accelerated vesting of stock awards shall be
cancelled/reduced next and in the reverse order of the date of grant for such
stock awards (i.e., the vesting of the most recently granted stock awards will
be reduced first), with full-value awards reversed before any stock option or
stock appreciation rights are reduced; and (C) employee benefits shall be
reduced last and in reverse chronological order such that the benefit




--------------------------------------------------------------------------------




owed on the latest date following the occurrence of the event triggering such
excise tax will be the first benefit to be reduced.
The Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder and perform the foregoing calculations. The
Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder.
The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and Executive within fifteen (15) calendar days after the date on which
right to a Payment is triggered (if requested at that time by the Company or
Executive) or such other time as requested by the Company or Executive. Any good
faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.


6.Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:


(a)
Cause. “Cause” ” has the same meaning as defined in the Plan.



(b)
Change in Control Merger. “Change in Control Merger” has the same meaning as
defined in the Plan.



(c)Change in Control Period. “Change in Control Period” will mean the period
beginning on a Change in Control Merger and ending twelve (12) months later.


(d)“CIC Involuntary Termination” “CIC Involuntary Termination” will mean,
without Executive's express written consent: (i) a significant reduction of the
Executive's duties, authority or responsibilities, relative to the Executive's
duties, authority or responsibilities at the highest level as in effect during
the three-month period immediately prior to the Change in Control Merger; (ii) a
material reduction in the total cash compensation of the Executive at the
highest rate in effect during the three-month period immediately prior to the
Change in Control Merger; (iii) the relocation of the Executive to a facility or
a location more than thirty (30) miles from the Executive's then present
location, without the Executive's express written consent; or (iv) any purported
termination of the Executive which is not effected for Executive's death,
“Disability” or for “Cause” or any purported termination for which the grounds
relied upon are not valid.


(e)
Code. “Code” will mean the Internal Revenue Code of 1986, as amended.



(f)
Disability. “Disability” has the same meaning as defined in the Plan.



(g)Involuntary Termination. “Involuntary Termination” will mean, without
Executive's express written consent: (i) a significant reduction of the
Executive's responsibilities; (ii) a material reduction in the total cash
compensation (except pursuant to an annual bonus payment reduction due to
performance); (iii) the relocation of the Executive to a facility or a location
more than thirty (30) miles from the Executive's then present location, without
the Executive's express written consent; or (iv) any purported termination of
the Executive which is not effected for Executive's death, Disability or for
Cause.


(h)Plan. “Plan” will mean the Company's 1997 Stock Plan.


(i)Section 409A Limit. “Section 409A Limit” will mean two (2) times the lesser
of: (i) Executive's annualized compensation based upon the annual rate of pay
paid to Executive during the Executive's taxable year preceding the Executive's
taxable year of Executive's termination of employment as determined under, and
with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive's employment is terminated.


7.
Successors.



(a)The Company's Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company's business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company's




--------------------------------------------------------------------------------




business and/or assets which executes and delivers the assumption agreement
described in this Section 7(a) or which becomes bound by the terms of this
Agreement by operation of law.


(b)Executive's Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


8.
Notice.



(a)General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when sent
electronically or personally delivered when mailed by U.S. registered or
certified mail, return receipt requested and postage prepaid or when delivered
by a private courier service such as UPS, DHL or Federal Express that has
tracking capability. In the case of Executive, notices will be sent to the
e-mail address or addressed to Executive at the home address, in either case
which Executive most recently communicated to the Company in writing. In the
case of the Company all notices will be directed to the attention of its Chief
Executive Officer.


(b)Notice of Termination. Any termination by the Company for Cause or by
Executive for reasons that constitute Involuntary Termination or CIC Involuntary
Termination, as applicable, will be communicated by a notice of termination to
the other party hereto given in accordance with Section 8(a) of this Agreement.
Such notice will indicate the specific termination provision in this Agreement
relied upon, will set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination under the provision so indicated, and
will specify the termination date (which will be not more than thirty (30) days
after the giving of such notice).


9.Resignation. Upon the termination of Executive's employment for any reason,
Executive will be deemed to have resigned from all officer and/or director
positions held at the Company and its affiliates voluntarily, without any
further required action by Executive, as of the end of Executive's employment
and Executive, at the Board's request, will execute any documents reasonably
necessary to reflect Executive's resignation.


10.
Miscellaneous Provisions.

(a)No Duty to Mitigate. Executive will not be required to mitigate the amount of
any payment contemplated by this Agreement, nor will any such payment be reduced
by any earnings that Executive may receive from any other source.


(b)Waiver. No provision of this Agreement will be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by Executive and by an authorized officer of the Company (other than Executive).
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party will be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.


(c)Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.


(d)Entire Agreement. This Agreement and the Equity Compensation Agreements
constitute the entire agreement of the parties hereto and supersedes in their
entirety all prior representations, understandings, undertakings or agreements
(whether oral or written and whether expressed or implied) of the parties with
respect to the subject matter hereof. No waiver, alteration, or modification of
any of the provisions of this Agreement will be binding unless in writing and
signed by duly authorized representatives of the parties hereto and which
specifically mention this Agreement.


(e)Choice of Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of California (with the
exception of its conflict of laws provisions). Any claims or legal actions by
one party against the other arising out of the relationship between the parties
contemplated herein (whether or not arising under this Agreement) will be
commenced or maintained in any state or federal court located in Santa Clara
County, California, and Executive and the Company hereby submit to the
jurisdiction and venue of any such court.


(f)Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.


(g)Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income, employment and other taxes.






--------------------------------------------------------------------------------




(h)Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first set
forth above.


COMPANY    ECHELON CORPORATION
By:                            
Title:                            
Date: ____________________________________




EXECUTIVE    By:                             
Title:                            
Date: ____________________________________
























--------------------------------------------------------------------------------




EXHIBIT A
ECHELON CORPORATION
RELEASE OF CLAIMS
This Release of Claims (“Agreement”) is made by and between Echelon Corporation
(the “Company”) and [________] (“Executive”).
WHEREAS, Executive has agreed to enter into a release of claims in favor of the
Company upon certain events specified in the Executive Change in Control and
Severance Agreement by and between Company and Executive (the “Severance
Agreement”).
NOW THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:


1.Termination. Executive's employment from the Company terminated on
________________ (the “Termination Date”).


2.Confidential Information. Executive shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the
Confidentiality, Developments and Non-Competition Agreement (the “Proprietary
Information Agreement”) between Executive and the Company. Executive shall
return all the Company property and confidential and proprietary information in
his possession to the Company on the Effective Date of this Agreement.


3.Payment of Salary. Executive acknowledges and represents that the Company has
paid all salary, wages, bonuses, accrued vacation, commissions and any and all
other benefits due to Executive other than unpaid amounts due pursuant to the
Severance Agreement.


4.Release of Claims. Executive agrees that the foregoing consideration, coupled
with the amounts due pursuant to the Severance Agreement (when paid), represent
settlement in full of all outstanding obligations owed to Executive by the
Company. Executive, on behalf of herself, and his respective heirs, family
members, executors and assigns, hereby fully and forever releases the Company
and its past, present and future officers, agents, directors, employees,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
parents, predecessor and successor corporations, and assigns, from, and agrees
not to sue or otherwise institute or cause to be instituted any legal or
administrative proceedings concerning any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that he may possess arising from any omissions, acts
or facts that have occurred up until and including the Effective Date of this
Agreement including, without limitation,
(a)any and all claims relating to or arising from Executive's employment
relationship with the Company and the termination of that relationship;
(b)any and all claims relating to, or arising from, Executive's right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
(c)any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;
(d)any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, and
Labor Code section 201, et seq. and section 970, et seq. and all amendments to
each such Act as well as the regulations issued thereunder;
(e)any and all claims for violation of the federal, or any state, constitution;
(f)any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and




--------------------------------------------------------------------------------




(g)any and all claims for attorneys' fees and costs.
Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any severance obligations due
Executive under the Severance Agreement until the Company discharges its
obligations under the Severance Agreement. Nothing in this Agreement waives
Executive's rights to indemnification or any payments under any insurance
policy, if any, provided by any act or agreement of the Company, state or
federal law or policy of insurance.


5.Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. Executive and the Company agree that this waiver and release does not
apply to any rights or claims that may arise under the ADEA after the Effective
Date of this Agreement. Executive acknowledges that the consideration given for
this waiver and release Agreement is in addition to anything of value to which
Executive was already entitled. Executive further acknowledges that he has been
advised by this writing that (a) he should consult with an attorney prior to
executing this Agreement; (b) he has at least twenty-one (21) days within which
to consider this Agreement; (c) he has seven (7) days following the execution of
this Agreement by the parties to revoke the Agreement; (d) this Agreement shall
not be effective until the revocation period has expired; and (e) nothing in
this Agreement prevents or precludes Executive from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties or costs for doing so, unless
specifically authorized by federal law. Any revocation should be in writing and
delivered to the Vice-President of Human Resources at the Company by close of
business on the seventh day from the date that Executive signs this Agreement.


6.Civil Code Section 1542. Executive represents that he is not aware of any
claims against the Company other than the claims that are released by this
Agreement. Executive acknowledges that he has been advised by legal counsel and
is familiar with the provisions of California Civil Code 1542, below, which
provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any statute or common law
principles of similar effect.


7.No Pending or Future Lawsuits. Executive represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any other person or entity referred to herein.
Executive also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any
other person or entity referred to herein.


8.Application for Employment. Executive understands and agrees that, as a
condition of this Agreement, he shall not be entitled to any employment with the
Company, its subsidiaries, or any successor, and he hereby waives any right, or
alleged right, of employment or re-employment with the Company.


9.No Cooperation. Executive agrees that he will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.


10.Costs. The Parties shall each bear their own costs, expert fees, attorneys'
fees and other fees incurred in connection with this Agreement.


11.Authority. Executive represents and warrants that he has the capacity to act
on his own behalf and on behalf of all who might claim through his to bind them
to the terms and conditions of this Agreement.






--------------------------------------------------------------------------------




12.No Representations. Executive represents that he has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.


13.Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.


14.Entire Agreement. This Agreement, along with the Severance Agreement, the
Proprietary Information Agreement and the Equity Compensation Agreements,
represents the entire agreement and understanding between the Company and
Executive concerning Executive's separation from the Company.


15.No Oral Modification. This Agreement may only be amended in writing signed by
Executive and the Chief Executive Officer of the Company.


16.Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of California.


17.Effective Date. Subject to the payment of any severance payments due pursuant
to the Severance Agreement on the 53(d) day following Executive's termination of
employment (the “Payment Date”), this Agreement is effective on the Payment
Date.


18.Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.


19.Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:
(a)They have read this Agreement;
(b)They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;
(c)They understand the terms and consequences of this Agreement and of the
releases it contains;
(d)They are fully aware of the legal and binding effect of this Agreement.
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
ECHELON CORPORATION


Dated: _______________, 20__        By         




[________], an individual


Dated: _______________, 20__                










